—Appeal from a judgment of Supreme Court, Erie County (Michalek, J.), entered October 17, 2001, upon a jury verdict rendered in favor of defendants.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from a judgment entered upon a jury verdict of no cause for action, plaintiff contends that Supreme Court erred in charging the jury on the emergency doctrine. We disagree. “"Viewing the evidence, as we must, in the light most favorably towards giving the requested emergency doctrine instruction to the jury” (Rivera v New York City Tr. Auth., 77 NY2d 322, 326, rearg denied 77 NY2d 990), we conclude that “there is [a] reasonable view of the evidence supporting the occurrence of a ‘qualifying emergency ” (Caristo v Sanzone, 96 NY2d 172, 175). The testimony at trial establishes that defendant Lea M. Fritz suddenly stopped her motor vehicle because she believed that something was about to enter the roadway in her path of travel. “Where some reasonable view of the evidence establishes that an actor was confronted by a sudden and unforeseen occurrence not of the actor’s own making, then the reasonableness of the conduct in the face of the emergency is for the jury’ (Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923, 924; see Rivera, 77 NY2d at 327; Ferrer v Harris, 55 NY2d 285, 292-293, mot to amend remittitur granted 56 NY2d 737, 806). Present — Green, J.P., Wisner, Scudder, Burns and Lawton, JJ.